                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

JAMES WERE,
     N.K.A. NAMIR ABDUL MATEEN

             Petitioner,

V.                                      Case No. 1:10-cv-698
                                        JUDGE MICHAEL H. WATSON
DAVID BOBBY, Warden,                    Magistrate Judge Elizabeth P. Deavers

             Respondent.

                              OPINION AND ORDER

       Petitioner Mateen, a prisoner sentenced to death by the State of Ohio, has

pending before this Courta habeas corpus action pursuant to 28 U.S.C. § 2254.

This matter Is before the Court for consideration of Movant Jason Robb's Motion

for Clarification of Order of June 24,2019, EOF No. 229. EOF No. 153-1          Also

before the Court are the Warden-Respondent's Response, ECF No. 154, and

Movant Robb's Reply, ECF No. 155-1.

       Following a discovery conference on June 12, 2019, which Included the

Undersigned, Honorable ChiefJudge Algenon L. Marbley, the Honorable


' Movant Robb originally filed his pleadings In his own habeas corpus case—
Robb V. Ishee, Case No. 2:02-cv-535—^assigned to Chief District Judge Algenon
L. Marbley. But as Movant Robb seeks clarification of an Order that the
Undersigned Issued In the Instant case, Movant Robb also filed his motion and
reply In the Instant case. All references to the parties' pleadings will be to the
ECF No. assigned In the Instant case, not In Movant Robb's case, unless
otherwise specified.
Elizabeth P. Deavers, the Honorable Kimberly A. Jolson (via telephone), and the

Honorable Michael R. Merz (via telephone), this Court, on June 24,2019, issued

an order memorializing that conference. EOF No. 152. Specifically, the Court

established certain procedures for all affected parties—Petitioner Mateen, the

Warden, and Intervenor-Petitioners—^to follow in connection with the Stipuiation

and Protective Order ("Protective Order") that Chief Judge Marbley issued in

Robb V. Ishee, Case No. 2:02-cv-535, ECF No. 57. This Court's June 24, 2019

Order was also filed in the Robb v. Ishee and Hasan v. Ishee, Case No. 1:03-cv-

288, cases. ECF No. 152, at PagelD 23671.

      The Protective Order at issue provides in reievant part:

            This Stipulation and Protective Order governs the use and
      protection of information or documents which are obtained by
      counsel for Petitioner pursuant to the Court's Discovery Order
      entered on September 16, 2004, and which contain the identities of
      Inmates who have cooperated with the State of Ohio in the
      investigation and prosecution ofparticipants in the disturbance at the
      Southern Ohio Correctionai Faciiity in Lucasville, Ohio that occurred
      on April 11, 1993 - April 21, 1993 (hereinafter, "Inmates"), whether
      contained in documents, deposition testimony, deposition exhibits,
      electronic data, videocassette recordings, audio recordings, or any
      other written, recorded or graphic matter produced by Respondent,
      together with any and all information contained therein.

Robb V. Ishee, Case No. 2:02-cv-535, ECF No. 57 (emphasis added). Movant

Robb's motion for clarification/modification targets the following provisions of this

Court's June 24, 2019 Order:

             1.    Lead counsel for       Respondent,     Petitioner Mateen,
      Petitioner Robb, and Petitioner Hasan shall create an "Attorneys'
      Eyes Only" pseudonym list, using numbers as Identifiers, starting
      with the number 1, for each of the inmates who are entitled to
      anonymity under the Stipulation and Protective Order.             That
      pseudonym list Is hereby governed by the Stipulation and Protective
      Order. Should the pseudonym list need to be filed In any of these
      cases, It shall be filed under seal. As to all future pleadings,
      briefings, and/or exhibits containing any Information that could lead
      to the Identification of cooperating Inmates (hereinafter "confidential
      material"), the pleadings shall be filed publicly with the Inmate's
      name and Identification number replaced by a pseudonym number
      that corresponds with that Inmate on the confidential "Attorneys'
      Eyes Only" pseudonym list from which the attorneys In these cases
      will operate going fonA/ard, and any other Identifying Information
      redacted, while any supporting exhibits that contain confidential
      Information shall be filed under seal. Any pleading containing
      confidential Information that is filed in this redacted form shall
      Identify, by Bates stamp or other form, each of the sealed exhibits
      upon which the pleading relies.

            4.     Counsel's ability to share any pleadings or evidence
      that contain confidential material with their clients continues to be
      governed by 4(b) of the Stipulation and Protective Order. To be
      clear, as to each and every pleading or piece of evidence containing
      confidential Information that counsel wishes to share with his or her
      client, counsel shall be required to obtain prior leave from the Judge
      presiding over his or her case and then give Respondent at least
      seven (7) days' written notice of which Inmates' Identities will be
      disclosed.

EOF No. 153-1, at PagelD 23681-85.

      As to Paragraph 1, Movant Robb seeks clarification on the universe of

Inmates who are entitled to anonymity under the Protective Order, asserting that

the absence of specificities leaves that list both over-Inclusive In some respects

and under-Inclusive In other respects. Id. at PagelD 23681-83. Movant Robb

points out that, of the several hundred Inmates who were Interviewed following
the Lucasville Riot, some gave cursory statements or no statements at all, while

others gave extensive statements but never testified at trial. Movant Robb also

asserts that the Protective Order Is not clear as to whether It applies to the class

of Inmates who testified In open court and whose Identities are therefore known

to all. Finally, Movant Robb questions whether Inmates who were Interviewed

but have since passed away should be covered by the Protective Order and

whether the passage of time mitigates the need to strictly protect the anonymity

of every Inmate who may have cooperated with authorities.

      In response, the Warden maintains "that each Inmate that cooperated In

the Investigation should get a pseudonym number." EOF No. 154, at PagelD

23689 {emphasis In original). "There were simply too many trials," the Warden

explains, "for an accurate determination of which Inmates' Identities are already

known and which are not." Id. To that point, the Warden suggests that even

Inmates who testified at one or more trials should be assigned a pseudonym

number and that, by motion to the Court, a movant could seek to have that

Inmate be referred to by his name Instead of his pseudonym number. Id. The

Warden continues as follows:

      [T]he Warden proposes that the pseudonym list be prepared from
      the list In possession of the undersigned Counsel, with consultation
      from the counsel for the various Inmates to ensure as complete a list
      as possible. Ifan Inmate Is found that Is not currently on the list, that
      [sic] the list would then be supplemented and that additional Inmate
      would be given the next available number. The list should be
      prepared without regard to which cooperating Inmates testified. If the
      cooperating Inmate Is currently In DRC custody, or If the cooperating
      Inmate Is even still alive.


Id., at PagelD 23690.

      In his Reply, Movant Robb takes Issue with several aspects of the

Warden's proposal. ECF No. 155-1. First, as to the Warden's proposal that

Inmates who testified at trial be assigned a pseudonym number and have their

Identities revealed only upon a motion to the Court, Movant Robb asserts that

"[t]his procedure represents a step backward" because "[t]he names of Inmates

who have testified In all of the Lucasvllle trials are In the public record." Id. at

PagelD 23696-97. Movant Robb Insists that "[d]etermlnlng the names of the

cooperating inmates who actually testified and who therefore are no longer In

need of anonymity Is not too great a burden to put on the parties." Id., at PagelD

23697. Movant Robb also opposes any suggestion "that Petitioners Robb,

Hasan, and Mateen could only have access to the public names of cooperating

Inmates who testified In their own cases." Id. Finally, Movant Robb maintains

that, regardless of the amount of work It would take and delay that would ensue,

the names of cooperating inmates who are now deceased should not be kept

secret. Id. at PagelD 23698.

      This Court's June 24,2019 Order was a first attempt at creating a

procedure for the filing, sharing, and other use of evidence containing

confidential Information that would allow maximum and faithful compliance with
the Protective Order without an overreliance on redaction and/or filing of

documents under seal. But the Court undertook that endeavor in something of a

vacuum, not having nearly the familiarity with the universe of inmates involved, or

the unique circumstances of each inmate's involvement, as the parties obviously

do. It is evident that the parties are in a far better position than the Court to

develop a procedure for anonymizing cooperating inmates' identities that best

serves the interests and rights of the petitioners and the Wardens/State of Ohio.

      The Court accordingly DIRECTS counsel for Movant Robb, as well as

counsel for any other petitioners and/or intervenors bound by the Protective

Order who wish to participate, and counsel for the Warden, within sixty (60) days

of the date of this Order, to jointly propose a procedure for anonymizing

cooperating inmates' identities that satisfies all of the participating litigants.

Although it is incumbent upon the parties to craft a procedure, the Court offers a

few points of guidance.

       First, there is surface appeal to Movant Robb's request to permit the public

docket to reflect the names of cooperating individuals who have passed away.

However, it appears obvious that a real security concern could exist for those

individuals' families. Thus, to the extent that deceased inmates' cooperation was

not already a public fact, it seems more than reasonable to continue those

inmates' anonymity.

      Second, with respect to Movant Robb's desire to deny anonymity to any
                                            6
cooperating individual who has testified in any case, the Court recognizes the

counter position that the fact that an inmate testified at one case does not mean

that a petitioner in the case before this Court necessarily knows of that

cooperation. A cooperating inmate could therefore face threats of intimidation by

or on behalf of any petitioners in these cases should that Inmate's previously

unknown identity become known. That said, once a person testifies in a trial, that

fact is public. Any petitioner in any of these cases couid discover that

information, and, because it is public, there is no justification for sealing it. The

Court is loath to make it more difficult for a litigant or the public to discover

already-public information. That such information is already available to the

public appears to be all that is necessary to preclude anonymizing that

information in any of these cases.

      The parties may contact the Undersigned or Chief Magistrate Judge

Deavers to resolve any unbridgeable conflicts, but the Court strongly encourages

the parties to exhaust all possible efforts at resolving conflicts on their own before

opting for the last resort of reaching out to the Court. Movant Robb's motion for

clarification of paragraph 1 of the Court's June 24,2019 Order is, accordingly,

DENIED without prejudice.

      Additionally, Movant Robb requests clarification specifically as to

paragraph 4. He requests clarification in two regards. First, "Robb requests

clarification that there is no prohibition on sharing the identities of cooperating
                                           7
witnesses whose identity is already known to Petitioner Robb due to their

previously having testified in open court." ECF No. 153-1, at PagelD 684.

Second, "Robb further seeks ciarification of Paragraph 4 that once the 'Attorneys

Eyes Only' pseudonym list is finalized, counsel should be able to share otherwise

confidential documents with their clients, provided counsel follows the

appropriate steps to anonymize the names of protected lnmates[.]" Id. To that

point, Movant Robb proceeds to lay out the steps he proposes to take to

appropriately anonymize protected inmates. Id. at PagelD 23685.

      "The Warden strongly opposes this suggestion." ECF No. 154, at PagelD

23690. "While the cooperating inmate's name may be redacted," the Warden

asserts, "their identity could be readily apparent to Petitioners based on the

context of the reports or documents." Id. The Warden accordingly requests that

the provisions originally set forth in the Protective Order governing whether or to

what extent any petitioner's counsel may share evidence with confidential

information remain in full force. Id.

      In reply, Movant Robb argues that the Warden fails to explain how the

Identity of the cooperating inmate will be readily apparent. ECF No. 155-1, at

PagelD 23698. Movant Robb proceeds to reiterate why, if an inmate's name in a

document that counsel wishes to share with his or her petitioner-client is

appropriately anonymlzed by having it replaced with a numerical pseudonym,

counsel should be able to share that document with his or her client without

                                         8
following the procedures originally set forth in the Protective Order because the

document would no longer Identify the cooperating inmate by name. Id. at

PagelD 23699; EOF No. 153-1, at PagelD 23685. Movant Robb's assertions are

not well taken.

       As a preliminary matter, the Court believes that any concerns on the part

of Movant Robb as to sharing the identities of inmates who testified at one or

more trials can be addressed when the parties devise a joint proposai for

anonymizing cooperating inmates' identities that satisfies all of the participating

litigants.

       Movant Robb's remaining request is that once a document containing

confidential information is sufficiently anonymized by substituting a numerical

pseudonym for a cooperating inmate's name, counsel should be free to share

that anonymized document with his or her client without any other restrictions.

That request is DENIED. The Court agrees with the Warden that a cooperating

inmate's identity may be discernable not just by his name, but by other contextual

information. For example, a cooperating inmate whose name has been replaced

by a numerical pseudonym may nonetheless be identifiable by a petitioner in

these cases by virtue of the inmate's account as to where he was at any

particular time, and what he observed. In fact, the Court accounted for this

possibility in its June 24, 2019 Order when it provided that any future filings

containing "confidential information" should not only substitute a cooperating
                                          9
inmate's name with a numerical pseudonym, but also possibly redact "any other

identifying information     " ECF No. 152, at PagelD 23668-69. That being so,

the Court sees no undue inequity or burden in requiring Petitioners' counsel to

continue to follow the provisions originally set forth in the Protective Order

governing whether or to what extent counsel may share any evidence containing

confidential information with his or her petitioner-client. Movant Robb's motion

for clarification in this regard, to the extent it constituted a request to modify

paragraph 4, is accordingly DENIED.

       For the foregoing reasons, Movant Robb's Motipn for Clarification, ECF

No. 153-1, is DENIED as set forth above. The Court DIRECTS counsel for

Movant Robb, as well as counsel for any other petitioners and/or intervenors

bound by the Protective Order who wish, and counsel for the Warden, within sixty

(60) days of the date of this Order, to jointly propose a procedure for

anonymizing cooperating inmates' identities that satisfies all of the participating

litigants.

       The Court DIRECTS the Clerk to file this Opinion and Order in the instant

case and in the following additional cases: Robb v. Ishee, Case No. 2:02-cv-535

and Hasan v. Ishee, Case No. 1:03-cv-288.

       IT IS SO ORDERED.



                                  MICHAEL H. WATSON, JUDGE
                                  UNITED STATES DISTRICT COURT

                                           10
